Case 2:20-cv-04667-VAP-KS Document 10 Filed 08/28/20 Page 1 of 1 Page ID #:39



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES − GENERAL

CASE NO.: 2:20−cv−04667−VAP−KS                                     DATE: August 28, 2020

TITLE:          Edmond Neal v. Aekyeong Kim, et al

Present: The Honorable: VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE
                Christine Chung                                   N/A
                 Deputy Clerk                                Court Reporter
ATTORNEYS PRESENT FOR PLAINTIFFS:              ATTORNEYS PRESENT FOR DEFENDANTS:

                  Not Present                                    Not Present

Proceedings:       ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                      PROSECUTION (IN CHAMBERS)

    Plaintiff is hereby ordered to show cause in writing by not later than September 4, 2020
 why this action should not be dismissed for lack of prosecution.
     The Court will consider the filing of the following as an appropriate response to this
Order to Show Cause, on or before the above date:
           • Proof of service of summons and complaint
     In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to timely
respond to the Court's Order will result in the dismissal of the action.
      IT IS SO ORDERED.




                                                                                              : 00

                                                                       Initials of Preparer cch


CV−90 (03/15)                          CIVIL MINUTES − GENERAL                          Page 1 of 1
